MEMORANDUM OPINION
                                       No. 04-11-00028-CR

                                      Fred CAMPBELL, Jr.,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1984CR0397A
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: March 2, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed an order denying appellant’s motion for post-conviction DNA

testing on November 29, 2010. Because appellant did not file a motion for new trial, the notice

of appeal was due to be filed December 29, 2010. TEX. R. APP. P. 26.2(a)(1); TEX. CODE CRIM.

PROC. art. 64.05. A motion for extension of time to file the notice of appeal was due on January

13, 2011. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on January 10, 2011, but

appellant did not file a motion for extension of time.
                                                                                     04-11-00028-CR


       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be

considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen

days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of

appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the

court of appeals grants the motion for extension of time. See id. Because the appeal appeared to

be untimely, we ordered appellant to show why this appeal should not be dismissed for lack of

jurisdiction. Appellant did not respond to our order. Because appellant’s notice of appeal was

not timely filed, this appeal is dismissed for lack of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                  -2-